COURT OF APPEALS FOR THE
                               FIRST DISTRICT OF TEXAS AT HOUSTON

                                        ORDER ON MOTION
 Cause number:            01-18-00876-CR
 Style:                   Derrick Bernard v. The State of Texas
 Date motion filed*:      March 20, 2019
 Type of motion:          Second Motion for Extension of Time to File Appellant’s Brief
 Party filing motion:     Appellant’s Appointed Counsel Patrick F. McCann
 Document to be filed:    Appellant’s Brief

Is appeal accelerated?      No.

 If motion to extend time:
        Original due date:                 December 21, 2018
        Number of extensions granted:          1    Current Due Date: February 21, 2019
        Date Requested:                    N/A (60 days requested from due date)

Ordered that motion is:
       Granted
              If document is to be filed, document due: April 22, 2019.
                    No further extensions of time will be granted.
       Denied
       Dismissed (e.g., want of jurisdiction, moot)
       Other: _____________________________________
         The Clerk of this court’s March 7, 2019 notice warned appellant that, unless he filed
         an extension with or without a brief within 10 days of that notice, this case might be
         abated. Because appellant’s counsel states that he needs an additional 30 days to
         complete his brief because he has been working on three death penalty cases, his
         second extension is granted, but counsel is warned that no further extensions will be
         granted. See TEX. R. APP. P. 10.5(b)(1)(C). Accordingly, if appellant’s brief is not
         filed by April 22, 2019, this Court will abate this case. See TEX. R. APP. P. 38.8(b)(2).

Judge’s signature: __/s/ Laura C. Higley_________
                   x Acting individually       Acting for the Court
Date: ___March 26, 2019_____




November 7, 2008 Revision